                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 8:15-cr-63-CEH-AEP

OSCAR JIMINEZ a/k/a
OMAR DEJESUS OSPINA-PEREZ
___________________________________/

                                      ORDER

      This matter comes before the Court on Defendant Oscar Jiminez’s pro se Motion

for Reduction of Sentence Pursuant to First Step Act of 2018 (Doc. 194). The Court

does not need a response from the Government in order to rule on the motion. In the

motion, Defendant seeks a reduction in his sentence to 15 years pursuant to the First

Step Act. Upon careful consideration, the motion is due to be denied.

                                    DISCUSSION

      On September 30, 2015, Defendant was sentenced to 240 months’ incarceration

and ten years of supervised release for conspiracy to possess with intent to distribute

five kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States. Doc. 150. By the instant motion, Defendant seeks a reduction in his

sentence to 15 years (180 months) pursuant to the First Step Act of 2018 (Doc. 194),

which made retroactive part of the Fair Sentencing Act of 2010. The Federal Defender

was appointed on Defendant’s behalf for this First Step proceeding in accordance with

the Omnibus Order in In Re: Section 404 of the First Step Act, issued by then Chief Judge

Merryday in case number 8:19-mc-10-T-23. See Doc. 195. The Federal Defender filed
a notice of appearance (Doc. 212). Thereafter, the U.S. Office of Probation submitted

a memorandum finding retroactive application of the Fair Sentencing Act to be

ineligible to Defendant because his offense was not a covered offense because it did

not involve crack cocaine.

      On February 4, 2020, the Government filed a motion for downward departure

pursuant to Fed. R. Crim. P. 35(b) as to this Defendant. Doc. 200. The Government’s

motion was granted on August 13, 2020, after a hearing. Doc. 234. An Amended

Judgment was entered on that date reflecting Defendant’s revised sentence of 188

months of incarceration followed by 120 months’ supervised release.

      Subject to a few exceptions, “[t]he court may not modify a term of

imprisonment once it has been imposed.” 18 U.S.C. § 3582(c). One exception is that

“in any case . . . the court may modify an imposed term of imprisonment to the extent

otherwise expressly permitted by statute.” Id. § 3582(c)(1)(B). The Fair Sentencing Act

was enacted to “restore fairness to Federal cocaine sentencing.” Fair Sentencing Act

of 2010, Pub. L No. 111-120, 124 Stat. 2372 (2010). In relevant part, Section 2 of the

Fair Sentencing Act revised the minimum amount of crack cocaine that triggers an

increase in the penalty range as prescribed in 21 U.S.C. §§ 841(b)(1)(A) and (b)(1)(B)—

changing 50 grams to 280 and 5 grams to 28. Id. §§ 2(a)(1), 2(a)(2). Although not

initially retroactive, these sections of the Fair Sentencing Act were made retroactive

by § 404 of the First Step Act of 2018, which provides that “[a] court that imposed a

sentence for a covered offense may, on motion of the defendant, the Director of the

Bureau of Prisons, the attorney for the Government, or the court, impose a reduced
                                          2
sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the time the covered offense was committed.” First Step Act of 2018, Pub. L. No. 115-

391, § 404(b), 132 Stat. 5194, 5222 (2018). “Covered offense” is defined in the First

Step Act as “a violation of a Federal criminal statute, the statutory penalties for which

were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . that was

committed before August 3, 2010.” Id. § 404(a). Relief under the First Step Act is

within the court’s discretion. Section 404 specifically provides that “[n]othing in this

section shall be construed to require a court to reduce any sentence pursuant to this

section.” Id. § 404(c).

       Defendant does not allege, and the record does not reflect, that his sentence was

based on a conviction for crack cocaine. Additionally, his offense was not committed

before August 3, 2010. Accordingly, § 404 does not provide Defendant relief.

Defendant was sentenced for a March 4, 2015 offense of conspiracy to possess with

intent to distribute five kilograms or more of cocaine while on board a vessel subject

to the jurisdiction of the United States, which is not a “covered offense” as defined by

Section 404. The Court further notes that Defendant’s sentence has already been

reduced to 188 months pursuant to Fed. R. Crim. P. 35(b), and the Court is not

inclined to exercise its discretion to reduce Defendant’s sentence further.

       Accordingly, it is hereby

       ORDERED:

       1.     Defendant’s Motion for Reduction of Sentence Pursuant to First Step Act

of 2018 (Doc. 194) is DENIED.
                                            3
      DONE AND ORDERED in Tampa, Florida on July 5, 2021.




Copies to:
Oscar Jiminez, pro se
Counsel of Record
Unrepresented Parties




                                   4
